Citation Nr: 0502342	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  99-11 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD), with history of 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1998 decision of the Denver Department of Veterans Affairs 
(VA) Regional Office (RO), which declined to reopen a claim 
of service connection for a stomach disorder (to include a 
duodenal ulcer) on the ground that new and material evidence 
had not been received.  In the same decision, the RO denied a 
rating in excess of 10 percent for a service-connected left 
eye disability.  In January 2002, the veteran appeared for a 
personal hearing before a Decision Review Officer (DRO) at 
the RO, at which time he withdrew his appeal for an increased 
rating for the left eye disability.  A June 2002 DRO decision 
granted service connection for GERD with history of duodenal 
ulcer, rated 10 percent.  The veteran appealed for a higher 
rating.  In April 2003 he appeared for a videoconference 
hearing before the undersigned.  It was agreed at the hearing 
that the record would be held open in abeyance for sixty days 
for additional evidence to be submitted.  No additional 
evidence was received during the abeyance period.  The case 
was previously before the Board in October 2003, when it was 
remanded for additional development and due process 
considerations.  In January 2005, the Board granted the 
veteran's motion to advance his appeal on the Board's 
docket.  

Based on a statement on a VA Form 21-4138 received by the RO 
in March 2004, it appears that the veteran has again raised 
the issue of entitlement to an increased rating for his 
service-connected left eye disability.  The RO has not yet 
adjudicated this new claim for increase, and it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's GERD with history of duodenal ulcer is not 
shown to be manifested by persistently recurrent epigastric 
distress productive of considerable impairment of health or 
by more than mild ulcer disease.   


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's GERD with history of duodenal ulcer,.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Code 7305 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in April 2004 correspondence from the RO.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed, he is not prejudiced by any notice 
timing defect.  Notably, the increase rating sought is a 
"downstream" issue from a claim seeking service connection.  
He was notified (in the June 2002 decision, in a November 
2002 statement of the case (SOC), and in the April 2004 
correspondence) of everything required, and has had ample 
opportunity to respond/supplement the record.  Specifically, 
the April 2004 correspondence informed him of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  

Regarding content of notice, the November 2002 SOC, and an 
August 2004 supplemental SOC, informed the veteran of what 
the evidence showed.  He was advised by the April 2004 
correspondence that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence advised him of 
what the evidence must show to establish entitlement to the 
benefit sought, and what information or evidence VA needed 
from him.  While he was not advised verbatim to submit 
everything he had pertaining to his claim, the RO advised him 
to submit, or provide releases for VA to obtain, any 
pertinent records.  Pursuant to the Board's October 2003 
remand, the RO asked the veteran to provide information 
regarding any medical treatment he had received for a 
gastrointestinal condition since January 2003, and he was 
provided VA Forms 21-4142 with which to do so.  Essentially, 
this was equivalent to advising him to submit everything 
pertinent.   Everything submitted to date has been accepted 
for the record, and considered.  

VA has obtained all identified records it could obtain.  The 
veteran was afforded a VA examination.  As he did not respond 
to the RO's requests for additional information, evidentiary 
development is complete to the extent possible.  VA's duties 
to notify and assist are met.  The Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
appellant for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that his service-connected 
GERD, with history of duodenal ulcer, is productive of 
greater impairment than is reflected by the current 10 
percent rating.  

The veteran's service medical records show that in December 
1945 he was treated for food poisoning after eating creamed 
chicken in an Army mess hall.  Postservice medical evidence 
includes a July 1967 letter from a private physician who 
reported that he had treated the veteran for a recurrent 
duodenal ulcer since November 1958.  In a November 2000 
statement, another private healthcare provider indicated that 
the veteran carried a diagnosis of helicobacter pylori 
infection, for which he underwent eradication therapy.  The 
healthcare provider opined that this could be the result of 
the 1945 food poisoning.  

At the April 2003 hearing, the veteran testified that he 
suffers from daily gas pain and cramping due to his 
gastrointestinal disorder.  He usually eats two meals daily, 
and he suffers gas attacks after every meal.  He complained 
of "cramping-type" pain after meals, and rated the pain 
"7" on a scale of 1 to 10.  He stated that the abdominal 
pain was approximately "at the same level throughout the 
years."  He also has frequent episodes of evacuation after 
meals, and he responded affirmatively when asked if he 
experiences any "burning sensation or any sensation that the 
food is coming back up" after he eats.  He avoids spicy 
foods because they upset his stomach.  He further reported 
that his gastrointestinal condition requires him to sleep in 
a different bedroom than his spouse, and thus impacts on 
their intimate relations.  The veteran testified that he sees 
a private physician at least once weekly for his stomach 
disorder and uses Pepto-Bismol and prescription medication to 
alleviate his gastrointestinal symptoms.  

Medical records from a private physician dated from February 
2001 to January 2003 show the veteran received treatment for 
numerous health problems.  Diagnoses included status post 
cerebrovascular accident, headaches (probably migraine), 
mitral regurgitation, gout, hypertension, and hyperlipidemia.  
The records do not show a diagnosis of GERD or duodenal 
ulcer.  A clinical record dated February 7, 2001, indicates 
that the veteran complained of feeling a "little gassy" 
after drinking milk, but there was "no pain or acid reflux 
at all."  Objective examination showed he was no acute 
distress, and his abdomen was soft and completely benign, 
nontender, and with no masses.  The diagnoses included 
lactose intolerance, for which the physician recommended 
over-the-counter LactAid.  The physician performed a more 
thorough examination on February 13, 2001, during which the 
veteran denied any gastrointestinal difficulties.  
Examination was negative for clinical findings or diagnosis 
of any gastrointestinal condition.  

In the October 2003 remand, the Board ordered a VA 
examination to assess the current severity of the veteran's 
gastrointestinal disability.  On VA examination in March 
2004, the examiner reviewed the service medical records and 
noted the 1945 incident in service when the veteran developed 
food poisoning.  It was noted that he improved within two to 
three days.  The veteran reported that abdominal ulcer was 
diagnosed in 1954, and in 1995 he reportedly was told that he 
had a "touchy stomach."  The physician also reviewed the 
postservice medical records, and reported that at no time 
between 1954 and 1995 was there evidence that the veteran was 
treated for a peptic ulcer or GERD.  The examiner noted that 
the veteran was not taking any specific medication for GERD 
or peptic ulcer disease.  The examiner stated, "[a]t no time 
in the record is there an indication of gastrointestinal 
bleeding, heartburn, dysphagia, or any other symptoms 
referable either to [GERD] or peptic ulcer disease."  
Examination revealed that the veteran's build and state of 
nutrition were normal.  His carriage, posture, and gait were 
normal.  His abdomen was supple and bowel tones were normal.  
There was no tenderness elicited on direct palpation.  There 
was no evidence of organomegoly or masses.  Rectal 
examination disclosed a normal rectal vault with stool, which 
was hemoccult negative.  An upper GI series (X-ray) showed 
that swallowing was normal without evidence of aspiration or 
penetration.  There was a small, pulsion type diverticulum 
anteriorly at the C6 level.  The remainder of the esophagus 
was smooth and featureless, without ulceration, stricture, or 
mass lesion.  The stomach demonstrated a normal mucosal fold 
pattern without evidence of ulceration or mass lesion.  The 
duodenal bulb was normal in appearance, and no ulcer or mass 
was identified.  No gastroesophageal reflux was identified.  
The diagnoses were history of acute food poisoning in 1945 
(with resolution of symptoms), and esophageal diverticulum 
that has "no relationship to veteran's symptoms or to 
GERD."  The examiner expressly noted that there is 
insufficient clinical evidence to establish a diagnosis of 
GERD or peptic ulcer disease, but "review of the record does 
suggest diagnosis of irritable bowel syndrome over the 60 
years since the veteran's service in 1945."

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The veteran's GERD, with history of duodenal ulcer, is 
currently rated under 38 C.F.R. § 4.114, Code 7305 (Ulcer, 
duodenal).  Under this code, a duodenal ulcer warrants a 60 
percent evaluation when it is severe, causing pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent evaluation is 
warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
evaluation.  A 10 percent rating is warranted for ulcer 
disease when it is characterized as mild, with recurring 
symptoms once or twice yearly.  Id.  

GERD may also be rated by analogy to hiatal hernia (Code 
7346).  Where the disability is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent rating is warranted.  With 2 or more of the symptoms 
for the 30 percent evaluation of less severity, a 10 percent 
rating is warranted.  38 C.F.R. § 4.114, Code 7346.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.  Ratings under Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  
The Board finds that the preponderance of the evidence is 
against the veteran's claim that he has GERD symptoms, or 
symptoms related to a duodenal ulcer that are more than 
mildly disabling.  Recent relevant medical evidence does not 
show any functional impairment attributable to GERD or a 
duodenal ulcer, and is clearly against a finding that the 
service-connected GERD, with history of duodenal ulcer, 
produces considerable impairment of health or impairs the 
veteran's health by recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  

The relevant medical evidence shows that the GERD with 
duodenal ulcer is no more than mildly disabling, and is not 
manifested by symptoms that would warrant a rating in excess 
of 10 percent under either Code 7346 or Code 7305.  No 
examination report or treatment record shows dysphagia 
pyrosis or regurgitation accompanied by substernal or arm or 
shoulder pain productive of considerable impairment of health 
(so as to warrant 30 percent under Code 7346).  Although the 
veteran reported at the April 2003 hearing that he takes 
prescription medication for this disability, on subsequent VA 
examination (in March 2004) he denied taking prescription 
medication for the disability.  And although he also 
testified that he saw a physician weekly for gastrointestinal 
complaints, records received show no such treatment, and when 
he was asked to further identify the gastrointestinal 
treatment provider, he did not respond.  The criteria for the 
next higher rating (20 percent) under Code 7305 are recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or continuous moderate 
manifestations.  While the veteran's complaints of some pain 
and other discomfort may be due to his service connected 
gastrointestinal symptoms, such complaints do not satisfy the 
criteria for a 20 percent, or higher, rating under Code 7305 
because there is no medical, laboratory, or other clinical 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or of even 
occasional, much less continuous, moderate manifestations.  
In fact, contemporaneous medical evidence is essentially 
negative for any objective evidence of symptoms related to 
GERD or duodenal ulcer.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The disability picture 
objectively presented is not one consistent with the degree 
of severity needed to meet the schedular criteria for a 
higher rating.  The preponderance of the evidence is against 
the claim, and it must be denied.

Finally, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection.  
The RO has not assigned "staged ratings".  The Board also 
finds that the signs and symptoms of the veteran's GERD with 
history of duodenal ulcer have never during the appellate 
period exceeded those in the schedular criteria for a 10 
percent rating under Code 7305 (and/or Code 7346).  Hence, 
"staged ratings" are not indicated.  


ORDER

A rating in excess of 10 percent for GERD with history of 
duodenal ulcer is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


